                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                              1:19-cv-00186-RJC

TABITHA HAMPTON,                               )
                                               )
             Plaintiff,                        )
                                               )
               v.                              )
                                               )                ORDER
ANDREW M. SAUL, Commissioner of                )
Social Security,                               )
                                               )
             Defendant.                        )
                                               )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Summary

Judgment, (Doc. No. 10), and Defendant’s Motion for Summary Judgment, (Doc. No.

12). The motions are ripe for adjudication.

I.    BACKGROUND

      A.     Procedural Background

      Tabitha Hampton (“Plaintiff”) seeks judicial review of Andrew M. Saul’s

(“Defendant” or “Commissioner”) denial of her social security claim. Plaintiff filed an

application for Supplemental Security Income under Title XVI of the Social Security

Act (“SSA”) on July 16, 2015. (Doc. Nos. 8 to 8-1: Administrative Record (“Tr.”) at

154–62.) Her application was denied first on September 17, 2015, (Tr. 94–97), and

upon reconsideration on December 14, 2015, (Tr. 101–05). Plaintiff timely filed a

request for a hearing on January 15, 2016, (Tr. 106), and an administrative hearing

was held by an administrative law judge (“ALJ”) on October 5, 2017, (Tr. 107).

Following this hearing, the ALJ found that Plaintiff was not disabled under the SSA.



        Case 1:19-cv-00186-RJC Document 15 Filed 07/07/20 Page 1 of 9
(Tr. 18–35.) Plaintiff requested a review of the ALJ’s decision, but on July 21, 2018,

the Appeals Council denied Plaintiff’s request for review. (Tr. 9–14.)         Having

exhausted her administrative remedies, Plaintiff now seeks judicial review of

Defendant’s denial of her social security claim in this Court.

       B.      Factual Background

       The question before the ALJ was whether Plaintiff was disabled under section

1614(a)(3)(A) of the SSA. (Tr. 21.) To establish entitlement to benefits, Plaintiff has

the burden of proving that she was disabled within the meaning of the SSA.1 Bowen

v. Yuckert, 482 U.S. 137, 146 n.5 (1987).       Plaintiff originally alleged that her

disability began on February 1, 2008 due to mental impairments, (Tr. 154–62), but

during the hearing, she amended her alleged onset date to November 13, 2014, (Tr.

21, 39).

       After reviewing Plaintiff’s record and conducting a hearing, the ALJ found that

Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 21–30.) In

reaching his conclusion, the ALJ used the five-step sequential evaluation process

established by the Social Security Administration for determining if a person is

disabled. The Fourth Circuit has described the five steps as follows:

       [The ALJ] asks whether the claimant: (1) worked during the purported
       period of disability; (2) has an impairment that is appropriately severe
       and meets the duration requirement; (3) has an impairment that meets
       or equals the requirements of a listed impairment and meets the


1Under the SSA, “disability” is defined as an “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months.” Pass v. Chater,
65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C. § 423(d)(1)(A)).
                                          2

           Case 1:19-cv-00186-RJC Document 15 Filed 07/07/20 Page 2 of 9
      duration requirement; (4) can return to her past relevant work; and (5)
      if not, can perform any other work in the national economy.

Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and

proof in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

However, at the fifth step, the Commissioner must prove that the claimant is able to

perform other work in the national economy despite her limitations. See id.; see also

20 C.F.R. § 416.960(c)(2) (explaining that the Commissioner has the burden to prove

at the fifth step “that other work exists in significant numbers in the national

economy that [the claimant] can do”).

      In this case, the ALJ determined at the fifth step that Plaintiff was not

disabled. (Tr. 29.) In reaching his decision, the ALJ first concluded at steps one

through three that Plaintiff was not employed, that she suffered from severe mental

impairments,2 and that her impairments did not meet or equal any of the

impairments listed in the Administration’s regulations. (Tr. 23–25.) Therefore, the

ALJ examined the evidence of Plaintiff’s impairments and made a finding as to

Plaintiff’s Residual Functional Capacity (“RFC”). In pertinent part, the ALJ found

that Plaintiff

      has the [RFC] to perform a full range of work at all exertional levels but
      with the following nonexertional limitations: the ability to understand,
      remember, and carry out simple instructions; concentrate and persist on
      simple tasks for two-hour periods throughout an eight-hour workday;
      adapt to infrequent changes in the work setting; and limited to work


2The ALJ determined that Plaintiff suffered from the following severe impairments:
bipolar disorder, post-traumatic stress disorder, anxiety disorder, and personality
disorder. (Tr. 23.)
                                          3

         Case 1:19-cv-00186-RJC Document 15 Filed 07/07/20 Page 3 of 9
      that requires occasional interaction with the public.

(Tr. 25.) The ALJ then concluded that Plaintiff had no past relevant work. (Tr. 28.)

Therefore, the ALJ proceeded to the fifth and final step of the process: determining

whether, given the limitations embodied in her RFC, Plaintiff could perform any work

that existed in significant numbers in the national economy. (Tr. 29.) To make that

determination, the ALJ relied on the testimony of a Vocational Expert (“VE”). The

VE testified that Plaintiff could perform three jobs that existed in significant

numbers in the national economy: “cleaner,”3 “dryer attendant,”4 and “garment

bagger.”5 (Tr. 29, 50.) The ALJ accepted the VE’s testimony and concluded that

Plaintiff’s impairments did not prevent her from working; consequently, Plaintiff’s

application for Title XVI benefits was denied. (Tr. 29–30.)

II.   STANDARD OF REVIEW

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled his lawful duty

in his determination that Plaintiff was not disabled under the Social Security Act.

See 42 U.S.C. §§ 405(g), 1382(c).

      The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,



3 DOT 919.687-014.
4 DOT 581.686-018.
5 DOT 920.687-018.


                                          4

        Case 1:19-cv-00186-RJC Document 15 Filed 07/07/20 Page 4 of 9
907 F.2d 1453, 1456 (4th Cir. 1990). The district court does not review a final decision

of the Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986);

King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d

773, 775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner]

as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C.

§ 405(g). In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence”

has been defined as being “more than a scintilla and [do]ing more than creat[ing] a

suspicion of the existence of a fact to be established. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” 782 F.2d

1176, 1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again or substitute its judgment for that of the Commissioner,

assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith, 795 F.2d at 345; Blalock, 483 F.2d at 775.

Indeed, this is true even if the reviewing court disagrees with the outcome—so long

as there is “substantial evidence” in the record to support the final decision below.

Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       Plaintiff contends that remand is warranted for two reasons: (1) in his RFC



                                           5

         Case 1:19-cv-00186-RJC Document 15 Filed 07/07/20 Page 5 of 9
assessment and the hypothetical question posed to the VE, the ALJ failed to account

for Plaintiff’s limitation in concentration, persistence, or pace, and (2) the ALJ failed

to consider findings by certain medical providers. The Court disagrees with Plaintiff’s

allegations of error and addresses each in turn.

      A.     The ALJ accounted for Plaintiff’s limitation in concentration,
             persistence, or pace.

      Plaintiff argues that the ALJ failed to account for Plaintiff’s limitation in

concentration, persistence, or pace in his RFC assessment and his hypothetical

question to the VE. Plaintiff argues that under Mascio v. Colvin, 780 F.3d 632 (4th

Cir. 2015), such a failure requires remand.

      “[T]he ability to perform simple tasks differs from the ability to stay on task.

Only the latter limitation would account for a claimant’s limitation in concentration,

persistence or pace.” Mascio, 780 F.3d at 638. Thus, when an ALJ finds a moderate

limitation in concentration, persistence, or pace, the ALJ “must either adopt a

limitation that addresses a claimant’s ability to stay on task or explain why such a

limitation is unnecessary.” Curry v. Berryhill, No. 1:17-cv-00317-RJC, 2019 U.S.

Dist. LEXIS 49323, at *7 (W.D.N.C. Mar. 25, 2019).

      Here, the ALJ found at step three that Plaintiff has a moderate limitation in

concentration, persistence, or pace.    (Tr. 24.)   In his RFC assessment, the ALJ

determined that Plaintiff can “concentrate and persist on simple tasks for two-hour

periods throughout an eight-hour workday.” (Tr. 25.)

      This Court has previously held that “a two-hour limitation directly addresses

Plaintiff’s moderate limitations in concentration, persistence or pace (‘CPP’). Not

                                           6

        Case 1:19-cv-00186-RJC Document 15 Filed 07/07/20 Page 6 of 9
only have other courts reached this conclusion, but this two-hour limitation closely

resembles the effects of limiting a claimant to a non-production pace, which also

adequately addresses moderate difficulties in CPP.” Fender v. Berryhill, No. 1:17-cv-

00041-RJC, 2018 U.S. Dist. LEXIS 53191, at *18 (W.D.N.C. Mar. 29, 2018) (footnote

omitted); see also Morris v. Berryhill, No. 3:18-cv-00152-RJC, 2019 U.S. Dist. LEXIS

131052, at *13 (W.D.N.C. Aug. 6, 2019) (“The Court finds that a two-hour limitation

addressed Plaintiff’s moderate limitations in CPP. This is consistent with other

courts’ conclusions.”).

       Further, substantial evidence supports the ALJ’s conclusion that Plaintiff can

concentrate and persist on simple tasks for two-hour periods. The ALJ explained that

“[d]espite her mental disorders and complaints, the claimant is able to care for her

own personal needs, and she is independent in other activities of daily living.” (Tr.

27.)   Plaintiff “cleans, watches television, draws, colors, and writes” and “has

performed work as a laborer and fast food worker, and she has never been terminated

from a job.” (Tr. 27.) The ALJ noted that mental status exams routinely show the

claimant is alert and oriented with “attention and concentration intact.” (Tr. 26.) In

addition, “[n]o treating source has assessed limitations in the claimant’s mental

functioning.” (Tr. 27.) The ALJ recognized that Dr. Karen Marcus, the examining

clinical psychologist, “assessed no more than mild to moderate problem with

attention/concentration” and Dr. Douglas Hanze and Dr. Bonny Gregory, state

agency psychological consultants, assessed “moderate limitations in concentration,

persistence or pace with the ability to understand, remember and perform simple



                                          7

         Case 1:19-cv-00186-RJC Document 15 Filed 07/07/20 Page 7 of 9
tasks.” (Tr. 27.) The ALJ thus concluded that “[t]he totality of the evidence is

consistent with moderate limitations in mental functioning but which would not

preclude work involving the ability to understand, remember, and carry out simple

instructions” and “concentrate and persist on simple tasks for two-hour periods

throughout an eight-hour workday.” (Tr. 28.)

       In sum, the Court concludes that the ALJ’s RFC assessment accounted for

Plaintiff’s moderate limitation in concentration, persistence, or pace and is supported

by substantial evidence. As the ALJ’s hypothetical question to the VE matched his

finding regarding Plaintiff’s RFC, (Tr. 49–50), the ALJ’s hypothetical question

likewise accounted for Plaintiff’s moderate limitation in concentration, persistence,

or pace. Accordingly, remand is not appropriate based on Plaintiff’s first allegation

of error.

       B.       The ALJ did not err in considering the findings by the various medical
                providers.

       Plaintiff’s argument as to her second allegation of error is limited to a single

sentence. Plaintiff contends that the ALJ did “not consider at all the findings of Dr.

Barry E. Rand, Clinical Psychologist, who evaluated the Plaintiff on March 13, 1983

[sic] or the significant clinical findings of the clinicians who diagnosed and treated

the Plaintiff at RHA and Family Preservations Services.” (Doc. No. 11, at 21–22

(citation omitted).) Plaintiff does not provide any explanation or argument as to why

the ALJ was required to expressly address those findings. Reid v. Comm’r of Soc.

Sec., 769 F.3d 861, 865 (4th Cir. 2014) (stating that “there is no rigid requirement

that the ALJ specifically refer to every piece of evidence in his decision”). In addition,

                                            8

            Case 1:19-cv-00186-RJC Document 15 Filed 07/07/20 Page 8 of 9
Plaintiff does not provide any explanation or argument as to how those findings might

have changed the outcome.        “It is well-established that issues adverted to in a

perfunctory manner, unaccompanied by some effort at developed argumentation, are

deemed waived.” Duckworth v. Berryhill, No. 5:15-cv-00129-RLV, 2017 U.S. Dist.

LEXIS 63213, at *15–16 (W.D.N.C. Apr. 26, 2017) (quotation marks omitted). As

Plaintiff has failed to offer any argument as to why the ALJ was required to expressly

refer to certain findings or how those findings might have changed the outcome, the

Court finds no reversible error on this ground.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.       Plaintiff’s Motion for Summary Judgment, (Doc. No. 10), is DENIED;

      2.       Defendant’s Motion for Summary Judgment, (Doc. No. 12), is

               GRANTED;

      3.       Plaintiff’s Motion for Extension of Time of Scheduling Order Deadlines,

               (Doc. No. 9), is DENIED as moot; and

      4.       The Clerk of Court is directed to close this case.




                                Signed: July 6, 2020




                                               9

           Case 1:19-cv-00186-RJC Document 15 Filed 07/07/20 Page 9 of 9
